FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOHN DOE,                              
               Petitioner-Appellant,
                 v.
DONALD RUMSFELD, Secretary of               No. 05-15680
Defense; LES BROWNLEE, Secretary
                                              D.C. No.
of the United States Department of
Army (Acting); REGINALD L.                 CV-04-02080-
BROWN, Assistant Secretary of the            FCD/KJM
Army for Manpower and Reserve                OPINION
Affairs; E. HUBRED TORREY,
Company Commander, and Does
1-10, inclusive.
             Respondents-Appellees.
                                       
        Appeal from the United States District Court
           for the Eastern District of California
        Frank C. Damrell, District Judge, Presiding

                 Argued and Submitted
       October 21, 2005—San Francisco, California

                   Filed January 12, 2006

      Before: J. Clifford Wallace, Stephen S. Trott, and
            Pamela Ann Rymer, Circuit Judges.

                   Opinion by Judge Trott




                             559
562                  DOE v. RUMSFELD


                      COUNSEL

Michael S. Sorgen, San Francisco, California, for the
petitioner-appellant.

H. Thomas Byron III, United States Department of Justice,
Washington, D.C., for the respondents-appellees.
                       DOE v. RUMSFELD                     563
                         OPINION

TROTT, Circuit Judge:

   Appellant, Doe, a soldier in both the Army Reserve
National Guard of the United States and the California State
National Guard, challenges the President’s “stop-loss” author-
ity ordering Doe to active duty for a period longer than his
enlistment.

   Doe’s challenges fall into three general arguments. First,
Doe argues the government did not satisfy the procedures
required by 10 U.S.C. § 12305 in extending his service. Sec-
ond, Doe asserts that § 12305 is unconstitutional. Third, Doe
contends the “stop-loss” order extending his enlistment con-
flicts with other laws regulating members of the reserve mili-
tary.

   The government contends as a threshold issue that we need
not address the merits of this challenge because Doe has
received new orders, rendering his challenges moot.

  We have jurisdiction pursuant to 28 U.S.C. § 1291.
Although we conclude that this case is not moot, we disagree
with Doe’s substantive arguments and affirm the district
court’s denial of Doe’s petition for writs of habeas corpus and
mandamus.

                      BACKGROUND

   On May 1, 2003, Doe, an eight-year veteran of the Army,
enlisted for a one-year term in the California State National
Guard and the Army Reserve National Guard of the United
States. The enlistment agreement, referred to in non-binding
recruiting material as “Try One,” allowed active duty veterans
to enlist for a one-year term before making a further service
commitment. The enlistment agreement, signed by Doe,
stated that subsequently enacted laws and regulations could
564                    DOE v. RUMSFELD
affect the terms of his contract. The enlistment agreement pro-
vided also that “[i]n time of national emergency declared by
the President of the United States, I [Doe] may be ordered to
active duty” and that “my [Doe’s] enlistment may be
extended . . . .” Enlistment Doc. § C(10)(1) & (2). See also
Statement of Understanding of Reserve Obligations and
Responsibilities, § 11.

   Following his enlistment and initial training, Doe was
assigned to the 2668th Transportation Company based in Sac-
ramento, California. In February of 2004, Doe reenlisted for
a second one-year term, extending his contract through May
1, 2005. On July 23, 2004, Doe’s unit received orders to
active-duty in support of Operation Iraqi Freedom. Doe was
notified that he would be required to serve on active duty until
March 31, 2006, approximately eleven months longer than the
term of service specified in his enlistment agreement. Pursu-
ant to these orders, Doe’s unit was deployed to Fort Lewis,
Washington, for approximately forty-five days of training
before being sent to Iraq.

   Doe, however, was never sent to Iraq. On January 27, 2005,
in response to a medical condition, Doe received new orders
retaining him on active duty under 10 U.S.C. § 12301(d). On
January 31, 2005, Doe received his present assignment to the
California Medical Community Based Health Care Organiza-
tion in Sacramento, California, where he was to receive health
care evaluations and treatment, which may result eventually
in his discharge from active duty.

                PROCEDURAL HISTORY

   On October 1, 2004, Doe filed a petition for writs of habeas
corpus and mandamus, and for declaratory and injunctive
relief ordering his release from any further obligation of mili-
tary service under his existing enlistment contract. In addition
to these claims, Doe argued that the involuntary extension of
his enlistment was contrary to constitutional and statutory
                       DOE v. RUMSFELD                     565
law. On the same day, Doe sought a temporary restraining
order, which was denied on October 5, 2004. On November
5, 2004, the district court denied Doe’s motion for a prelimi-
nary injunction. Following this denial, Doe brought an inter-
locutory appeal to the Ninth Circuit and moved the court for
emergency injunctive relief. On January 18, 2005, we issued
an order denying the motion for injunctive relief and affirm-
ing the district court’s denial of Doe’s request for a prelimi-
nary injunction. On March 15, 2005, the district court
rendered a decision on the merits, denying Doe’s remaining
claims. On April 8, 2005, Doe timely filed his Notice of
Appeal.

                STANDARD OF REVIEW

   We review a district court’s interpretation and construction
of federal statutes de novo. S.E.C. v. McCarthy, 322 F.3d 650,
654 (9th Cir. 2003). Similarly, we review challenges to the
constitutionality of a federal statute or federal regulation de
novo. See Artichoke Joe’s Cal. Grand Casino v. Norton, 353
F.3d 712, 720 (9th Cir. 2003) (statute); Gonzalez v. Metro.
Transp. Auth., 174 F.3d 1016, 1018 (9th Cir. 1999) (regula-
tion).

                       DISCUSSION

A.   Mootness

   [1] Fourteen days before oral argument, the government
submitted a brief suggesting Doe’s appeal is moot. The gov-
ernment says that Doe’s January 31, 2005 activation orders
assigning him to a medical retention center preclude him from
being subject to the “stop-loss” authority of 10 U.S.C.
§ 12305; and that, after the completion of his medical assign-
ment, Doe “well may be discharged from the service.” Gov-
ernment’s Oct. 7, 2005 Brief 4. At oral argument, we asked
the government whether Doe, following his medical assign-
ment, could be returned to active duty subject to § 12305’s
566                      DOE v. RUMSFELD
“stop-loss” status. The government represented that Doe
would not be returned to active duty under § 12305 after the
medical assignment is completed. Nevertheless, Doe’s Janu-
ary 31, 2005 orders refer to a “temporary” assignment with
instructions to return to his permanent station at the end of the
assignment. Moreover, his current orders specify that he must
remain on active duty until January 18, 2006, as reflected in
his most recent earnings statement. Consequently, we con-
clude Doe continues to have a personal stake in the outcome
of this case sufficient to avoid dismissal on the ground of
mootness. See Lewis v. Cont’l Bank Corp., 494 U.S. 472, 478
(1990) (“[P]arties must continue to have a personal stake in
the outcome of the lawsuit.”) (internal citations omitted).

B.    Section 12305

   [2] 10 U.S.C. § 12305 maintains that “the President may
suspend any provision of law relating to promotion, retire-
ment, or separation applicable to any member of the armed
forces who the President determines is essential to the
national security of the United States.” Doe argues that an
applicable provision of law was never properly suspended,
and thus that the extension of his service was impermissible.

   MILPER Message1 No. 03-040 (“MILPER Message”),
issued on November 21, 2002, operationalized the Stop Loss
policy. Santiago v. Rumsfeld, 425 F.3d 549, 556 (9th Cir.
2005) (as amended). In Paragraph 3, it states: “The provisions
of regulations governing voluntary retirements, separations,
and REFRADs2 of officers and enlisted soldiers . . . are sus-
pended . . . .” Thus, the MILPER Message served both as a
suspension and an extension. Doe’s extension was properly
executed pursuant to the statute.
  1
     The military uses MILPER Messages to disseminate information
regarding procedural guidance and informative commands to those mili-
tary personnel in the field.
   2
     REFRADs are those soldiers that have returned from active duty.
                       DOE v. RUMSFELD                      567
   [3] Doe’s assertion is additionally foreclosed by our deci-
sion in Santiago, in which we held that the President’s power
under § 12305(a) “was properly delegated to the Assistant
Secretary of the Army for Manpower and Reserve Affairs,
who entered the stop-loss order suspending the separation
laws on November 4, 2002” pursuant to MILPER Message
No. 03-040. 425 F.3d at 557.

  Doe argues also that the President should have first made
a determination that his military service was essential to
national security. But the statute does not require the Presi-
dent to determine each and every person who is essential, nor
does it require that the President elucidate the reasons for his
determination.

  [4] The President declared a national emergency on Sep-
tember 14, 2001. Presidential Proclamation 7463, 66 Fed.
Reg. 48199 (Sept. 14, 2001); see also 69 Fed. Reg. 55313
(Sept. 10, 2004) (extending national emergency for one more
year); 50 U.S.C. § 1621(a) (conferring authority upon Presi-
dent to declare national emergency); Santiago, 425 F.3d at
556. In the same proclamation, he invoked his power under 10
U.S.C. § 12302 to activate members of the Army National
Guard of the United States. Id. On July 23, 2004, Doe’s unit
was activated. The activation of his unit during the state of
national emergency was enough to satisfy the statutory
requirements. Doe’s contention fails.

C.   Constitutional Arguments

   Doe argues that 10 U.S.C. § 12305(a) is unconstitutional
for three reasons. First, Doe contends that Section 12305 per-
mits arbitrary infringement on his liberty. Second, Doe
implicitly asserts that “stop-loss” authority is an impermissi-
ble delegation of power by Congress. Third, Doe argues that
his extended enlistment violates his Fifth Amendment Due
Process rights because the government failed to provide
568                     DOE v. RUMSFELD
meaningful notice of its ability to extend his enlistment. For
the reasons set forth below, each argument fails.

  1.   Arbitrariness

   Doe contends that 10 U.S.C. § 12305 is unconstitutional
because it fails to include boundaries on the President’s “stop-
loss” authority sufficient to safeguard Doe’s Fifth Amend-
ment liberty interest. Doe’s argument ignores the language of
Section 12305 as well as the limitations of activation imposed
by 10 U.S.C. §§ 12301, 12302, and 12304.

   [5] The presidential power to extend enlistment contracts is
limited to circumstances essential to the “national security of
the United States.” 10 U.S.C. § 12305(a). Moreover, an exten-
sion of enlistment can be imposed only on “members of a
reserve component” that are “serving on active duty pursuant
to an order to active duty under authority of section 12301,
12302 or 12304.” 10 U.S.C. § 12305(a). The sections identi-
fied in § 12305(a) allow activation in limited circumstances.
Section 12301(a) provides for activation “[i]n time of war or
of national emergency declared by Congress or when other-
wise authorized by law.” Section 12302, referenced by the
“stop-loss” order activating Doe, provides for activation “in
time of national emergency declared by the President . . . .”
Section 12304 allows the President to activate a limited num-
ber of reserve guard members for an operational mission last-
ing not more than 270 days. Consequently, the President’s
power to extend enlistments is expressly limited, and there-
fore, if exercised within these limits, cannot be said to be arbi-
trary. Doe provides no basis upon which we could review for
“arbitrariness” a military decision to activate a particular unit
for combat. The propriety of such military decisions presents
a non-justiciable question which we decline to reach.

  2.   Delegation of Power

  [6] To the extent Doe suggests 10 U.S.C. § 12305 is an
impermissible delegation of legislative power, he is mistaken.
                           DOE v. RUMSFELD                          569
The Supreme Court has recognized that under Article I, Con-
gress has wide latitude in delegating its powers. Mistretta v.
United States, 488 U.S. 361, 373 (1989). Thus, “[s]o long as
Congress shall lay down by legislative act an intelligible prin-
ciple to which the person or body authorized to [exercise the
delegated authority] is directed to conform, such legislative
action is not a forbidden delegation of legislative power.” Id.
at 372 (internal citation omitted) (alteration in original). Sec-
tion 12305 incorporates the intelligible principle that the Pres-
ident has “stop-loss” authority during “times of national
emergency.” Consequently, we conclude that 10 U.S.C.
§ 12305 is not an unconstitutional delegation of congressional
authority. See also United States v. Curtiss-Wright Exp.
Corp., 299 U.S. 304, 323 (1936) (recognizing the occasional
need for Congress to vest especially broad discretion in the
President in the area of foreign affairs).

  3.   Notice

   [7] Doe claims he did not have sufficient notice because he
had no reasonable expectation that he could be ordered to per-
form military service beyond his one-year enlistment agree-
ment, except in rare circumstances of national exigency. In
Santiago we addressed this very argument. 425 F.3d at 559.
There, the soldier asserted a due process claim, arguing that
he was not provided sufficient notice that his enlistment
agreement could be extended. Id. We held this argument
unpersuasive because the enlistment agreement identified the
possibility that the soldier’s service could be extended. Id.

   Doe’s enlistment agreement contains the same language we
held dispositive in Santiago. As in Santiago, Doe’s signed
agreement states that “[l]aws and regulations that govern mili-
tary personnel may change without notice to me.” It then pro-
vides, in two additional sections of the enlistment agreement,
that Doe could be involuntarily placed into active duty if the
President or Congress declared a national emergency.3 There-
  3
   In the enlistment section titled “Partial Statement of Existing United
States Laws,” the contract states:
570                          DOE v. RUMSFELD
fore, pursuant to this language, and in light of Santiago, Doe’s
notice contention lacks merit.

   Doe attempts to distinguish Santiago by arguing that the
“Try One” moniker was misleading and precluded Doe from
receiving requisite notice. Nothing in the record suggests Doe
was misled or that the government made misrepresentations.
While the military may have marketed the program to Doe as
“Try One,” such marketing does not overcome the text of the
enlistment agreement that Doe actually signed. As we held in
Santiago, the enlistment agreement gave warning in plain lan-
guage that his service could be extended.

D.     Other Statutes Regulating Military Reserves

  1.     Applicability of 10 U.S.C. § 12407(a)

   Doe argues that his involuntary enlistment extension vio-
lates 10 U.S.C. § 12407(a). Doe’s postulate relies upon a
strained interpretation that discounts the statutory scheme reg-
ulating the federal and state National Guard.

  [8] Doe signed a dual enlistment contract, under which he
enlisted in the California Army National Guard and as a
Reserve of the Army with membership in the National Guard

      I may be required to perform active duty or active duty for train-
      ing without my consent (other than as provided in item 8 of this
      document) as follows:
      (1) In time of national emergency declared by the President of the
      United States, I may be ordered to active duty (other than for
      training) for not more than 24 months.
Enlistment Doc. § C(10). The Statement of Understanding of Reserve
Obligation and Responsibilities that accompanies the enlistment document
similarly states, “I may at any time be ordered to active duty involuntarily
as a member of a unit in the event of a war or national emergency declared
by Congress or the President of the United States . . . .”
                        DOE v. RUMSFELD                      571
of the United States. Enlistment Doc. § E(17). As set forth in
Johnson v. Powell, Congress established the “dual enlistment”
system in 1933 to avoid limitations on federal service found
in the Militia Clause of Article I of the Constitution by orga-
nizing a separate reserve of federal soldiers under Congress’
broader power to raise and support armies. 414 F.2d 1060,
1063 (5th Cir. 1969); see also Act of June 15, 1933, 48 Stat.
153 & 155-56, §§ 1 & 58 (1933). Congress incorporated the
National Guard of the United States as a reserve component
of the military, subject to activation “in time of war or
national emergency and at such other times as the national
security may require.” 10 U.S.C. § 10102. As such, the
National Guard of the United States may be “ordered to active
duty and retained as long as so needed” at times when Con-
gress determines that “more units and organization are needed
for the national security than are in the regular components of
the ground and air forces.” 10 U.S.C. § 10103; see also 10
U.S.C. §§ 12301, 12302, and 12304 (setting forth the specific
circumstances in which the National Guard of the United
States can be ordered into action). In contrast to these statutes
that apply to the National Guard of the United States, 10
U.S.C § 12407(a) restricts the extension of enlistments of sol-
diers in the National Guard of a State:

    Whenever the President calls the National Guard of
    a State into Federal service, he may specify in the
    call the period of the service. Members and units cal-
    led shall serve inside or outside the territory of the
    United States during the term specified, unless
    sooner relieved by the President. However, no mem-
    ber of the National Guard may be kept in Federal
    service beyond the term of his commission or enlist-
    ment.

In light of this language it would be improper for a President
to extend, for “Federal” service, the enlistment of a member
of the National Guard of a State.
572                    DOE v. RUMSFELD
   [9] Despite this distinct statutory scheme, Doe argues that
the reference to “National Guard” in the third sentence of
§ 12407(a) applies to both the National Guard of a State and
the National Guard of the United States. Accordingly, Doe
asserts that his extension, regardless of his membership in the
National Guard of the United States, is a violation of 10
U.S.C. § 12407(a). This interpretation is unconvincing and
inconsistent with case law.

   When interpreting a statute, a court is “guided not by a sin-
gle sentence or member of a sentence, but [should look] to the
provisions of the whole law, and to its object and policy.”
John Hancock Mut. Life Ins. Co. v. Harris Trust & Sav. Bank,
510 U.S. 86, 94-95 (1993) (internal quotation omitted). Fur-
thermore, “where possible, provisions of a statute should be
read so as not to create a conflict.” La. Pub. Serv. Comm’n v.
F.C.C., 476 U.S. 355, 370 (1986). Doe’s interpretation vio-
lates both of these statutory construction principles.

   The first sentence of § 12407(a) grants the President power
to call the “National Guard of a State into Federal service.”
(Emphasis added.) This sentence limits the scope of
§ 12407(a) to the National Guard of a State. Consequently,
when the third sentence uses the phrase “National Guard,” it
is exclusively referring to the “National Guard of a State.”

  Furthermore, Doe’s interpretation would implicitly repeal
portions of 10 U.S.C. § 12305 that expressly allow enlistment
extensions for members of the National Guard of the United
States. Therefore, because “repeals by implication are not
favored,” Doe’s interpretation and argument must be rejected.
See Cook County v. United States ex rel. Chandler, 538 U.S.
119, 121 (2003) (internal citations omitted).

  2. Applicability of 10 U.S.C. § 12103 and 32 U.S.C.
  §§ 302 and 303.

  [10] Doe argues that his enlistment extension violates 10
U.S.C. § 12103 and 32 U.S.C. §§ 302 and 303. Doe’s argu-
                        DOE v. RUMSFELD                       573
ments are not well-founded. 32 U.S.C. §§ 302 and 303 explic-
itly govern the State National Guard and not the National
Guard of the United States. See 32 U.S.C. § 101(3)-(5)
(“Army National Guard means that part of the organized mili-
tia of the several States and Territories . . . .”). Thus, because
Doe’s extension involved his enlistment in the National Guard
of the United States, 32 U.S.C. §§ 302 and 303 are simply
inapplicable.

  [11] 10 U.S.C. § 12103 is also inapplicable, but for differ-
ent reasons. Section 12103 provides that reserve enlistments
of members of the National Guard of the United States are
extended until six months after the “end of a war or emergen-
cy” declared by Congress. Pursuant to this language, Doe
asserts this is the only way an enlistment can be extended.
Doe’s argument is not persuasive.

   [12] Section 12103 identifies certain circumstances where
an act of Congress automatically extends the enlistment of a
member of the National Guard of the United States. There is
nothing in the language of the statute to indicate this is the
exclusive manner in which an enlistment can be involuntarily
extended. Moreover, to implicitly read into the statute this
exclusivity, thereby creating a direct conflict with 10 U.S.C.
§ 12305, is contrary to established case law. See, e.g., La.
Pub. Serv. Comm’n, 476 U.S. at 370 (identifying the principle
that when interpreting statutory schemes, the court should,
where possible, read the provisions of the statute so as not to
create a conflict with other statutes).

   [13] Even if we were to accept Doe’s assertion and read
§ 12305(a) to be in conflict with 10 U.S.C. § 12103 and 32
U.S.C. §§ 302 and 303, we still could not construe these sec-
tions to override the provisions of § 12305. Section 12305(a)
plainly states the President’s authority as identified in the sec-
tion applies “[n]otwithstanding any other provision of law.”
Thus, even if we found § 12305 to be in conflict with the stat-
574                   DOE v. RUMSFELD
utes identified by Doe, which we do not, those conflicting
terms would be expressly revoked.

                      CONCLUSION

   [14] Doe’s arguments challenging the President’s “stop-
loss” authority are not persuasive. Pursuant to Santiago, the
“stop-loss” order extending Doe’s enlistment is a valid exer-
cise of presidential power authorized by 10 U.S.C.
§ 12305(a). Section 12305 comports with the requirements of
the Fifth Amendment’s Due Process Clause and is a proper
delegation of congressional power. Finally, the “stop-loss”
order does not conflict with 10 U.S.C. §§ 12103 and 12407(a)
or 32 U.S.C. §§ 302 and 303 and, even if conflicting, the lan-
guage of § 12305(a) would overide those conflicting provi-
sions. Consequently, the judgment of the district court is
AFFIRMED.